Title: To Thomas Jefferson from John Nixon, 30 August 1793
From: Nixon, John
To: Jefferson, Thomas



Sir
Philadelphia 30th: August 1793

The merchants of Philadelphia received your communication, as one proof among the many of the attention of Goverment to the Commerce of the United States, which involves in it every other important interest of our Country.
They will avail themselves of the invitation given, to convey all such information as they may obtain respecting the Vexation and Spoil Committed by the Privateers of the Powers at War upon the trading Vessels of America. And they doubt not upon representation being made, those Powers will shew the best disposition to restrain aggressions, which, being exercised against a People, Who, in maintaining a Strict Neutrality, have manifested a friendship for all, and ought to exempt them from such depredations. I am with perfect Esteem, by Order of the Committee, and on behalf of the merchants of the City of Philadelphia, Sir, Your Most Obedt. Servt.

John Nixon

